t c no united_states tax_court brian g takaba petitioner v commissioner of internal revenue respondent docket no filed date this case is before the court to consider whether p must pay a penalty pursuant to sec_6673 i r c and whether p’s counsel must pay certain of r’s costs pursuant to sec_6673 i r c p initially pro_se made frivolous arguments which were continued by p’s counsel who further advocated the frivolous argument that the regulations under sec_861 i r c establish that although p is a u s citizen p’s income in the form of remuneration for services and bank interest received from sources within the united_states is not subject_to tax held p is liable for a penalty under sec_6673 i r c since his position in this case is frivolous held further p’s counsel is liable for r’s excess costs under sec_6673 i r c since he both knowingly and recklessly made frivolous arguments thus unreasonably and vexatiously multiplying these proceedings -- - paul j sulla jr for petitioner david lau for respondent opinion halpern judge this case is before the court to consider whether petitioner must pay a penalty pursuant to sec_6673 and whether petitioner’s counsel paul j sulla jr mr sulla must pay certain of respondent’s costs pursuant to sec_6673 for the reasons that follow the court shall impose on petitioner a penalty of dollar_figure and on mr sulla a liability of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background previous proceedings previously this case was before the court on respondent’s motions for summary_judgment and to award damages the motions for summary_judgment and for damages respectively by order dated date the june order we granted the motion for summary_judgment took under advisement the motion for damages and ordered petitioner and mr sulla to prepare to show cause why a penalty under sec_6673 should not be imposed on petitioner and costs under sec_6673 should not be imposed on mr sulla petitioner and mr sulla appeared and were heard in response to the orders to show cause at the trial session of the court commencing on date in honolulu hawaii the trial session due in part to the length of mr sulla’s argument the court ordered additional submissions with respect to its orders to show cause june order the following is extracted or summarized from the june order and is helpful to explain our imposition of a penalty and costs by notice_of_deficiency dated date the notice respondent determined a deficiency of dollar_figure in petitioner’s income_tax and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 failure_to_file a return a failure_to_pay_tax and a failure to pay estimated_tax respectively the facts that we relied on in granting the motion for summary_judgment are as follows during petitioner was employed by thunderbug inc thunderbug a domestic united_states_corporation doing business as magnum motorsport during petitioner received remuneration in the amount of dollar_figure from thunderbug as compensation_for labor or services performed by petitioner in the united_states petitioner also received interest in from american savings bank in the amount of dollar_figure petitioner failed to file a u s income_tax return for petitioner did not make any estimated_tax payments for q4e- petitioner was a citizen_of_the_united_states for and continues to be a citizen_of_the_united_states to the present in granting the motion for summary_judgment we rejected petitioner’s arguments that he did not receive any wages as defined by sec_3401 or gross_income from any source that could be included as taxable_income thereby making his income exempt from taxes and is not required to file a form_1040 u s individual_income_tax_return because that form for does not have an office of management and budget approval number and is therefore a bogus form he is allowed by law to ignore without penalty with respect to the motion for damages we set forth the provisions of sec_6673 reproduced infra and stated a taxpayer's position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law the inquiry 1s objective if a person should have known that his position is groundless a court may and should impose sanctions 791_f2d_68 7th cir see also 820_f2d_1464 9th cir trial court's finding that taxpayer should have known that claim was frivolous allows for sec_6673 penalty booker v commissioner tcmemo_1996_261 this court has imposed penalties on taxpayers for making arguments similar to those made by petitioner see aldrich v commissioner supra mccart v commissioner supra liddane v commissioner tcmemo_1998_259 wesselman v commissioner tcmemo_1996_85 see also buchbinder v commissioner 999_f2d_542 9th cir sanctions for frivolous appeal with respect to the imposition of costs on mr sulla we set forth the pertinent provisions of sec_6673 also reproduced infra and stated the declaration of paul j sulla jr and petitioner’s memorandum of points and authorities in opposition to motion for summary_judgment signed by paul j sulla jr both attached to petitioner’s memorandum indicate mr sulla’s advocacy of petitioner’s nonmeritorious positions in this case xk kek as stated we ordered both petitioner and mr sulla to show cause why they should not be sanctioned under sec_6673 pertinent events preceding the trial session respondent determined the deficiencies in and additions to tax set forth in the notice on the basis of information reported to respondent by petitioner’s employer thunderbug and his bank american savings bank and the fact that petitioner did not file any return for or pay any estimated_tax the petition was filed on date petitioner appearing on his own behalf mr sulla did not enter his appearance until date by the petition petitioner denies having any ‘income’ from any source for that is the subject of a tax he denies being required to file any annual return for finally he denies being liable for any penalties additions to tax for -- - on date respondent received from petitioner a request for the production of documents by that request petitioner asked for a ll records that respondent intends to use at trial to establish that the sixteenth_amendment authorized congress to tax petitioner’s income by letter dated date petitioner delivered to respondent petitioner’s demand for answers to a more definite statement in which among other things petitioner demanded answers to the following questions on the first page of the instruction booklet the commissioner of the irs states thank you for making this nations’s tax system the most effective system of voluntary compliance in the world why does the commissioner say that what does that mean and how does it affect the demandant petitioner is the untied states internal_revenue_service honolulu appeals_office in this case in a condition of bankruptcy if so what authority does the united state internal_revenue_service honolulu appeals_office claim as a right to make a claim against the demandant in united_states internal_revenue_service honolulu appeals_office 50089's name as a principal what facts are relied upon if any to assert that demandant is a citizen state resident juristic person or other legal person belonging to the internal_revenue_service honolulu appeals_office state all facts relied upon which would put the demandant in any venue or jurisdiction other than one of common_law is the statute ordinance or regulation that you rely on to compel me to file tax returns and pay a tax founded upon duties owed by citizen resident or creation of the state a if so what state bo where is the definition of that state found in the statutes ordinances or regulations relief sic upon on date respondent’s counsel sent a letter to petitioner advising him that his position was frivolous and that respondent would ask the court to impose damages against him under sec_6673 in a letter dated date from petitioner to respondent’s counsel petitioner states the following i reviewed the sections of the code that you supplied me sec_1 attached to counsel’s letter of date there is no statement in any of those sections that specifically states that income is the thing that is being taxed until you establish a legal and factual basis for your claim that income is the subject of the tax the amount and sources of my income is not relevant to the issue the irs issued the notice_of_deficiency claiming that income is the subject of the tax and that because i have income i am required to pay a tax on that income i can’t wait to get irs employees on the stand and ask them on what factual basis do you claim that income is the subject of the tax in another letter to respondent’s counsel dated may petitioner states provide me any documentation to support any claim that my services to thunderbug did not have a fair_market_value of dollar_figure and that the property that --- - thunderbug gave me in return did not have a fair_market_value of dollar_figure provide me any documentation that you may have to show that ‘income’ is the subject of the tax this case was set for trial at the trial session of this court commencing on date in honolulu hawaii the trial session petitioner prepared a trial memorandum the trial memorandum as required by our standing_pretrial_order ’ in the trial memorandum petitioner claims that based on advice from his professionals petitioner challenges respondent’s claim that petitioner has failed to comply with the law by not filing federal_income_tax returns based on advice from his professionals petitioner challenges respondent’s claim that petitioner is a ‘taxpayer’ as defined by sec_1313 and sec_7701 a attached to respondent’s copy of the trial memorandum are documents purporting to be letters to petitioner from the aforementioned professionals the principal argument of those so-called professionals is that the filing and payment of taxes is voluntary at the call of the case from that calendar at the trial session petitioner informed the presiding judge judge marvel that he was attempting to hire an attorney to represent him ' there is no copy of petitioner’s trial memorandum in the record but both parties describe it in their filings --- - that attorney was mr sulla who as stated entered his appearance on date in a subsequent telephone conference among judge marvel mr sulla and respondent’s counsel judge marvel advised mr sulla that if petitioner continued to present frivolous arguments the court would impose penalties the court further advised mr sulla that he bore the responsibility to straighten his client out petitioner’s request for a continuance was granted by letter to respondent’s counsel dated date mr sulla reviewed petitioner’s arguments as to why he did not owe income_tax for those arguments include the following petitioner had no income from any source taxable under the internal_revenue_code no provision of the internal_revenue_code obligates petitioner to file a form_1040 u s individual_income_tax_return and therefore payment of the federal_income_tax is voluntary and the form_1040 provided by the internal_revenue_service is a bootleg request because it does not conform to the requirements of the paperwork reduction act of as amended in that the form does not display a control number an expiration date or a statement whether the form is voluntary or mandatory mr sulla did not disavow those positions but asked of respondent’s counsel any responses or interpretations supported by authorities which you would assert in opposition to the positions taken by petitioner -- - on date mr sulla filed a status report with the court advising the court of petitioner’s newly-revealed interpretation of the internal_revenue_code and supporting regulations ie that under regulations interpreting sec_861 remuneration for services earned in the united_states by a united_states citizen from a united_states employer was not an operative source of gross_income under irs irc sec_61 and hence exempt_income notwithstanding such new interpretation hereafter sometimes the argument mr sulla continued petitioner does not want to waive or withdraw his two previously set forth arguments by letter to mr sulla dated date respondent’s counsel advised mr sulla that the arguments presented by or on behalf of mr takaba to date have been found to be frivolous by letter to mr sulla dated date respondent’s counsel reiterated his advice that petitioner’s arguments including the argument were frivolous he quoted from and referred mr sulla to sec_1_1-1 income_tax regs which in pertinent part provides sec_1 of the code imposes an income_tax on the income of every individual who is a citizen or resident_of_the_united_states he analyzed in detail the argument advising mr sulla that he had misread sec_861 and the associated regulations he provided citations to cases rejecting the argument that the regulations under sec_861 provide a tax exemption for u s source income of u s citizens including 114_tc_136 and aiello v commissioner tcmemo_1995_40 he quoted our statement in williams v commissioner supra pincite that petitioner’s arguments are reminiscent of tax-protester rhetoric that has been universally rejected by this and other courts he also quoted that portion of our report in aiello in which we refer to the position of the court_of_appeals for the ninth circuit the court_of_appeals for the ninth circuit to which any appeal in this case will lie has stated compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable 640_f2d_1014 9th cir he stated although you apparently understood our arguments in this case you dismissed them as ‘a normal response from a tax collector’ but you provide no support for your interpretation of sec_61 and sec_861 please provide us with any cases supporting your position he warned mr sulla that respondent would seek a penalty against petitioner under sec_6673 a and was considering asking the court to impose costs on mr sulla pursuant to sec_6673 mr sulla reiterated the argument in his declaration attached to petitioner’s memorandum in opposition to motion for summary_judgment and motion for damages sometimes petitioner’s memorandum t he clear and unequivocal language contained under the several provisions of sec_1 shows that the income of united_states citizens from the remuneration of services from sources within the united_states are not included as taxable or non-exempt income the argument is also contained in petitioner’s memorandum of points and authorities in opposition to motion for summary_judgment which is signed by mr sulla also attached to petitioner’s memorandum is petitioner’s affidavit attached to the affidavit are exhibits including an exhibit b a letter to the internal_revenue_service dated date in which among other things petitioner states pursuant to the filing of the attached and completed irs form s i hereby challenge controvert and or refute any and all claims that i made any wages as defined in title_26 united_states_code usc sec_3401 a and or that i received any remuneration from any source for the afore said year s that is includable in gross_income as defined in the operative sections of the irc as listed in title_26 code_of_federal_regulations cfr sec_1_861-8 trial session at the trial session mr sulla attempted to show cause why we should not make absolute our orders sanctioning him and petitioner under sec_6673 he attempted to show the good_faith of his argument that the wages and interest received by petitioner in are exempt from federal income_taxation he stated as a factual predicate for his argument that petitioner is a citizen of the state of hawaii he worked in the state of hawaii his employer is from the state of hawaii his employment activity took place in the state of hawaii and he was paid in the state of hawaii he agreed with the following summary by the court of his argument i take your argument to be that a united_states citizen a resident of hawaii working in hawaii for a u s_corporation earning a salary or wages is not taxable under the internal_revenue_code on that compensation as income is that your position he responded yes your honor my position is that it is intrastate income and that the internal_revenue_code does not reach intrastate income he further explained i can’t find a constitutional power of congress to tax that intrastate income he added i n essence your honor i am stating that a u_s_person earning income from a u s source whether it be interstate or intrastate while he’s in the united_states as long as it’s not from a federal possessions_corporation or a -- involved or federal government involved that would not be taxable_income as defined and as stated in the regulations code of regulations and it would be considered exempt_income he stated that he found support for his analysis in sec_861 and the regulations thereunder he agreed with the court that his analysis led to the conclusion that a vast amount of the wages and interest_paid to u s citizens and residents is not taxable under the internal_revenue_code he conceded however that he found no support for his reading of sec_861 and the regulations in any reported case indeed he stated that he had - - consulted a legal research firm that reported to him that they found no case rule_or_regulation addressing the argument that domestic and foreign source_rules under sec_861 modify or limit the definition of gross_income under sec_61 discussion i introduction by the motion for damages respondent has asked that we impose a penalty on petitioner in the amount of dollar_figure or in such lesser amount that we deem appropriate pursuant to sec_6673 on our own because of mr sulla’s advocacy of petitioner’s positions in this case we have ordered mr sulla to show cause why we should not impose costs on him pursuant to sec_6673 ti sec_6673 in pertinent part sec_6673 provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for delay etc --whenever it appears to the tax_court that--- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies -- - the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure counsel’s liability for excessive costs --whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require-- a that such attorney or other person pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct iii discussion a sec_6673 liability of petitioner respondent asks that we impose damages on petitioner under sec_6673 because petitioner filed and maintained this action primarily for delay and his position is frivolous or groundless although disagreeing that he instituted or maintained these proceedings primarily for delay petitioner virtually concedes that his initial arguments are frivolous prior to petitioner’s counsel’s entry the petitioner was maintaining several well known alleged ‘tax protester’ arguments in reliance upon professional opinions dating back to we agree that petitioner’s initial arguments are frivolous a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for a change in the law e g nis family_trust v commissioner -- - t c it is unclear to us whether petitioner is defending his initial arguments on the ground that in good_faith he made those arguments in reliance on what he claims to be professional advice in any event that reliance is unsubstantiated petitioner relies on the argument to defend against imposition of a sec_6673 penalty the argument is that the regulations under sec_861 establish that petitioner’s income in the form of remuneration for services and bank interest received from sources within the united_states is not taxable_income or is not non-exempt income the argument is contrary to established law and for that reason frivolous in corcoran v commissioner tcmemo_2002_18 the taxpayer made a similar argument we characterized the taxpayer’s argument as without factual or legal foundation and addressed it as follows sec_1 imposes an income_tax on the income of every individual who is a citizen or resident_of_the_united_states sec_1_1-1 income_tax regs sec_61 provides that except as otherwise provided in subtitle a income taxes gross_income there is some guestion whether it is necessary for a court to find that a taxpayer acted in bad faith in order to impose a penalty on him under sec_6673 b for putting forth a frivolous or groundless position compare 846_f2d_36 8th cir a taxpayer’s asserted good_faith is not relevant to the assessment of frivolous_return sec_6702 penalties with 752_f2d_1301 8th cir showing of willfulness or lack of good_faith is required for sec_6673 damages includes all income from whatever source derived including compensation_for services and interest sec_61 x kk ignoring these statutory provisions petitioners argue that their compensation_for services and interest do not constitute gross_income because these items of income are not listed in sec_1_861-8 income_tax regs their argument is misplaced and takes sec_1_861-8 income_tax regs out of context the rules of sections have significance in determining whether income is considered from sources within or without the united_states the source_rules do not exclude from u s taxation income earned by u s citizens from sources within the united_states see eg 114_tc_136 rejecting claim that income is not subject_to tax because it is not from any of the sources listed in sec_1_861-8 income_tax regs aiello v commissioner tcmemo_1995_40 rejecting claim that the only sources of income for purposes of sec_61 are listed in sec_861 678_f2d_180 the determination of where income is derived or ‘sourced’ is generally of no moment to either united_states citizens or united_states corporations for such persons are subject_to tax under sec_1 and sec_11 respectively on their worldwide income petitioner’s position that respondent erred in determining a deficiency in and additions to petitioner’s federal_income_tax is frivolous since all of petitioner’s arguments in support penalty of that position are frivolous petitioner deserves a under sec_6673 and that penalty should be substantial if it is to have the desired deterrent effect cf talmage without purpose conform v commissioner tcmemo_1996_114 text at n affd published opinion 101_f3d_695 4th cir the of sec_6673 is to compel taxpayers to think and to their conduct to settled principles before they file -- - returns and litigate 791_f2d_68 7th cir see also grasselli v commissioner tcmemo_1994_581 quoting coleman we have set forth in some detail the various arguments made by petitioner during the course of this litigation petitioner has wandered far afield from the track established by the petition that he had no income from any source subject_to tax and is not required to file a return themselves frivolous arguments at various times he has argued that the sixteenth_amendment does not authorize congress to tax his income his services were worth what his employer paid him the income_tax is voluntary he is not a taxpayer and he did not receive any wages he has asked respondent ridiculous questions and threatened to put respondent’s agents on the stand and question them on their basis for claiming that income is subject_to tax he has delayed this case by asking for a continuance after having been warned accurately by respondent’s counsel that his arguments were frivolous he did not heed judge marvel’s caution on the same point on the basis of petitioner’s activities in bringing and prosecuting this case we shall make absolute our order to show cause by granting the motion for damages to the extent that we shall impose on petitioner a penalty under sec_6673 a in the amount of dollar_figure b sec_6673 liability of mr sulla introduction sec_6673 empowers us to impose costs on an attorney who has multiplied the proceedings in any case unreasonably and vexatiously sec_6673 is a relatively new provision having been added to the internal_revenue_code by the omnibus budget reconciliation act of publaw_101_239 sec a 103_stat_2400 sec_6673 is derived from section of the judicial code u s c sec see h rept pincite0 in 99_tc_533 we noted the dearth of opinions interpreting and applying sec_6673 and relied upon case law under u s c sec to ascertain the level of misconduct justifying sanctions the language of u s c sec is substantially identical to that of sec_6673 and the two statutes serve the same purposes in different forums see 289_f3d_452 7th cir affg t cc harper v commissioner supra pincite the interpretation given sec_6673 and u s c sec has historically been the same title u s c sec provides any attorney x who so multiplies the proceedings in any case unreasonably and vexatiously may be required by the court to satisfy personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct - - in harper v commissioner supra we found that while most courts of appeals require a finding of bad faith as a condition for imposing sanctions under u s c sec a few have adopted the lower threshold of recklessness harper v commissioner supra pincite among those few is the court_of_appeals for the district of columbia circuit see 792_f2d_1137 d c cir the venue for appeal of the sanctions we imposed on mr sulla may be to that court_of_appeals see sec_7482 second sentence but compare johnson v commissioner supra affirming tax court’s imposition of sec_6673 liability without discussion of venue with 860_f2d_611 5th cir appellate venue lies in the court_of_appeals for the district of columbia circuit under the second sentence of sec_7482 b in the case of an appeal of a criminal contempt sentence imposed on a witness by the tax_court if the appellate venue for mr sulla is not the court_of_appeals for the district of columbia circuit it is likely the court_of_appeals for the ninth circuit see sec_7482 a the court_of_appeals for the ninth circuit has occasionally stated that in 289_f3d_452 7th cir affg 116_tc_111 the court_of_appeals for the seventh circuit may have been the appropriate venue for appeal pursuant to sec_7482 which allows an appeal to any u s court_of_appeals if agreed to in writing by the secretary and the taxpayer - sanctions under u s c sec are appropriate where the attorney conduct multiplying the proceedings was reckless b k 276_f3d_1091 9th cir 239_f3d_989 9th cir 766_f2d_1342 9th cir because we are uncertain of appellate venue and because we find that petitioner’s counsel’s conduct would constitute bad faith under the court_of_appeals for the ninth circuit cases applying a bad faith standard eg in re keegan mgmt co sec litig 78_f3d_431 9th cir we shall for purposes of this case and without deciding the standard in this court and without deciding the standard in this court adopt that standard see nis family_trust v commissioner t c pincite bad faith a petitioner’s initial arguments in the view of the court_of_appeals for the ninth circuit bad faith is present when an attorney knowingly or recklessly raises a frivolous argument in re keegan mgmt co sec litig supra 792_f2d_858 9th cir as discussed supra in section iii a both petitioner’s initial arguments and the argument are frivolous we recognize that petitioner originally appeared in this case pro_se mr sulla appeared on date at the time of the trial session at that time he was advised by -- - judge marvel that the court viewed petitioner’s arguments as frivolous and that he bore the responsibility to straighten out his client mr sulla claims that following his appearance petitioner abandoned his initial arguments and relied exclusively on the argument nevertheless by letter to respondent’s counsel dated date the september letter mr sulla reviewed petitioner’s initial arguments and did not disclaim them indeed he asked respondent’s counsel to rebut them in the status report filed by mr sulla on date the status report mr sulla set forth the argument he also stated petitioner does not want to waive or withdraw his two previously set forth arguments in petitioner’s surreply to respondent’s memorandum of points and authorities petitioner’s final filing in this case the surreply mr sulla states any reservation of the petitioner’s prior arguments by petitioner’s counsel at that time while signaling to respondent’s counsel and to court that petitioner’s counsel was informally conceding these arguments is not inconsistent this negotiating posture by petitioner’s counsel at the initial contact with the court and respondent would normally be construed among professionals in negotiations as a strong signal of a parties’ primary position a party may retain any number of different theories of action or defense in reserve the reservation of positions has no bearing on what the party ultimately corresponds argues or pleads emphasis added - - by the time of the september letter and the status report mr sulla had ample time to review petitioner’s initial arguments we believe from mr sulla’s statements in the surreply that he knew those arguments were frivolous but in order to gain a tactical advantage did not disclaim them thus mr sulla knowingly maintained petitioner’s frivolous arguments and that constitutes bad faith b the argument moreover we believe that mr sulla was reckless in making the argument the court_of_appeals for the ninth circuit has not defined the term reckless for purposes of determining whether an attorney acts in bad faith by recklessly making a mr sulla’s conduct with respect to petitioner’s initial arguments and indeed the argument also raises questions under the rules rule a requires practitioners to carry on their practice in accordance with letter and spirit of the model rules of professional conduct of the american bar association the model rules in pertinent part model rule states a lawyer shall not bring or defend a proceeding or assert or controvert an issue therein unless there is a basis in law and fact for doing so that is not frivolous model rule requires a lawyer to make reasonable efforts to expedite litigation model rule imposes on lawyers a duty_of candor towards the tribunal which includes the requirement that a lawyer not knowingly make a false statement of law to the tribunal a comment following model rule states legal argument based on a knowingly false representation of law constitutes dishonesty toward the tribunal we question whether mr sulla’s negotiating posture and his apparent advice to petitioner that he reserve his initial arguments violate model rule sec_3_1 and sec_3_2 we also question whether mr sulla breached his duty_of candor to the court when in the status report he reported that petitioner would not waive or withdraw arguments that mr sulla knew to be frivolous and was maintaining only to gain some negotiating advantage -- - frivolous argument recklessness involves a greater degree of fault than negligence but a lesser degree of fault than intentional wrongdoing black’s law dictionary 7th ed in certain areas of the law scienter the fact of an act’s having been done knowingly is an element of recklessness see 425_us_185 ndollar_figure the court_of_appeals for the ninth circuit has not stated whether scienter is an element of recklessness for purposes of determining whether an attorney recklessly made a frivolous argument it has however interpreted u s c sec to require a finding of subjective bad faith eg b k b v maui police dept supra pincite which suggests that state of the mind ie scienter is an element for guidance in making the necessary finding we look to situations in which scienter is an element of a reckless false claim for a public official to recover damages for a defamatory falsehood relating to his official conduct the official must prove that the statement was made with actual malice’ that is with knowledge that it was false or with reckless disregard of whether it was false or not 376_us_254 emphasis added scienter is an element of such reckless disregard the defendant must be proved to have subjectively ‘entertained serious doubts as to the truth of his publication ’ 519_f2d_777 9th cir quoting 390_us_727 nevertheless the supreme court has said that in determining the existence of actual malice in a defamation action r ecklessness may be found where there are obvious reasons to doubt the veracity of the informant or the accuracy of his reports st amant v thompson supra pincite in the same paragraph the court also says that a defendant is not likely to prevail when the publisher’s allegations are so inherently improbable that only a reckless man would have put them in circulation id the court_of_appeals for the ninth circuit has likewise determined that the scienter necessary to show deliberate recklessness ina civil securities fraud action is shown when the danger of misleading customers ‘ is either known to the defendant or is so obvious that the actor must have been aware of it ’ in re silicon graphics inc sec litig 183_f3d_970 9th cir quoting 914_f2d_1564 9th cir for definition of reckless conduct the reckless disregard inguiry appropriate for determining actual malice ina defamation action like the deliberate recklessness inguiry appropriate in a civil securities fraud action is an appropriate model for determining whether mr sulla recklessly raised a frivolous argument since common to all three inquiries - - 1s scienter anda false or in the securities fraud context misleading statement we find that mr sulla was reckless in making the argument we do so because there were obvious reasons for mr sulla to doubt his interpretation of the regulations and the conclusions to be drawn from the argument are so inherently improbable that only a reckless man would have made that argument as stated the argument is that the regulations under sec_861 establish that although petitioner is a u s citizen petitioner’s income in the form of remuneration for services and bank interest received from sources within the united_states is not taxable_income or is not non- exempt_income the most obvious reason for mr sulla to doubt his interpretation of the regulations is that it is flatly contradicted by sec_1_1-1 income_tax regs in pertinent part sec_1_1-1 income_tax regs provides sec_1_1-1 income_tax on individuals ---- a general_rule sec_1 of the code imposes an income_tax on the income of every individual who is a citizen or resident_of_the_united_states ob citizens or residents of the united_states liable to tax in general all citizens of the united_states wherever resident are liable to the income taxes imposed by the code whether the income is received from sources within or without the united_states x xk -- p7 - mr sulla acknowledges the authority of treasury regulations in petitioner’s memorandum of points and authorities in opposition to motion for summary_judgment exhibit a to petitioner’s memorandum mr sulla states when the treasury regulations are published they become official notice to the public of what the law reguires in that same document he quotes from sec_1 moreover in respondent’s counsel’s letter to mr sulla dated date the february letter respondent’s counsel specifically directed mr sulla to sec_1 1-l1 a income_tax regs and quoted a portion of that regulation in the february letter respondent’s counsel also advised mr sulla that he had misread sec_861 and the associated regulations and he provided citations to cases rejecting the argument that the regulations under sec_861 provide a tax exemption for u s source income of u s citizens mr sulla has indicated that he read those cases he should not therefore have missed the fact that in one of the cited cases williams v commissioner t c pincite we penalized the taxpayer under sec_6673 a for raising frivolous arguments stating petitioner’s arguments concerning the underlying deficiency amount to tax_protester rhetoric and are manifestly frivolous and groundless respondent’s counsel asked mr sulla to provide him with any cases supporting his position of course mr sulla did not do - - so in fact mr sulla consulted a legal research firm and learned that there are no such cases mr sulla may have dismissed respondent’s arguments as a normal response from a tax collector but he cannot disregard authority that was placed in front of his eyes and that was plain to see we have no doubt that mr sulla realized that there was some risk that the argument was frivolous such risk was apparent from the conclusion of the legal research firm that he consulted that no case rule_or_regulation supported the argument we need not concern ourselves with the subjective valuation that mr sulla placed on that risk it is sufficient that the risk was significant and plain to see and that he saw it we need not concern ourselves with idiosyncratic thinking or tolerate willful obtuseness cf 791_f2d_68 7th cir moreover even if mr sulla had not been presented with sufficient evidence contradicting the argument the argument on its face is inherently improbable because it leads to conclusions that defy common sense ie u s citizens and residents earning income within the united_states are taxable only on income earned from possessions_corporations and the federal government and the vast amount of wages and interest_paid to u s citizens and residents is not taxable under the internal_revenue_code we agree with what the court_of_appeals for the tenth circuit said - - in 771_f2d_471 10th cir affg tcmemo_1983_433 before imposing costs on a taxpayer’s counsel under u s c sec courts are in no way obligated to tolerate arguments that thoroughly defy common sense the conclusions to be drawn from the argument thoroughly defy common sense we find that mr sulla acted recklessly in making the argument and thus he acted in bad faith unreasonable and vexatious multiplication of the proceedings mr sulla unreasonably and vexatiously multiplied the proceedings before the court by championing petitioner’s initial frivolous arguments and by introducing a new frivolous argument the argument either action is a ground to find him liable for excess costs this case should have concluded with petitioner’s capitulation shortly after mr sulla made his appearance mr sulla’s actions caused needless delay if he caused additional expense to respondent he should bear those additional expenses see 134_f3d_771 6th cir in the context of u s c sec before proceeding to determine the excess costs that mr sulla must bear we pause to state that we are mindful that there can be a thin line between zealous advocacy and frivolity we must be careful not to cross that line and impose costs on zealous but unsuccessful advocacy we must be careful not to -- - stifle the enthusiasm or chill the creativity that is the very lifeblood of the law edwards v commissioner tcmemo_2002_ quoting 780_fsupp_136 s d n y we do not intend by today’s ruling to stifle the enthusiasm or chill the creativity of counsel in this court counsel however must reject arguments that he knows to be frivolous if he advances arguments that he knows or should know risk being dismissed as frivolous he risks the imposition on him of the opposing party’s excess costs costs attorney’s fees awarded under sec_6673 are to be computed by multiplying the number of excess hours reasonably expended on the litigation by a reasonable hourly rate the product is known as the ‘lodestar’ amount harper v commissioner t c pincite to assist us in computing the lodestar amount respondent has provided us with the declarations of attorneys david l lau and peter r hochman the lau and hochman declarations respectively attached to the lau declaration is a copy of respondent’s internal time keeping records showing the total time expended on this case by among others messrs lau and hochman in the lau and hochman declarations messrs lau and hochman calculate their time dating from mr sulla’s appearance spent working on this case --- - and which each claims was due to mr sulla’s actions vexatiously multiplying these proceedings excess hours respondent asks reimbursement for hours of mr lau’s time at dollar_figure an hour mr lau is the attorney with day-to-day responsibility for the case he is an attorney employed in the office_of_chief_counsel in honolulu hawaii he has been a member of the hawaii state bar since he has detailed the time he spent on the case from date onward which involves time spent on research drafting telephone calls review of submissions to the court consultations with mr hochman and appearances based on various factors including the cost of living and attorney wages in honolulu hawaii and awards in previous cases respondent asks reimbursement at a rate of dollar_figure an hour for mr lau’s time the hourly rate properly charged for the time of a government attorney is the amount to which attorneys of like skill in the area would typically be entitled for a given type of work on the basis of an hourly rate of compensation harper v commissioner t c pincite mr sulla does not question the reasonableness of that rate we do not however believe that hours is the number of excess hours that mr lau expended on this case respondent begins his computation of excess hours for mr lau on date adding hour for time spent in preparing for and participating ina conference call with judge marvel and mr sulla notwithstanding - - that mr sulla adopted and added to petitioner’s frivolous arguments thus unreasonably and vexatiously multiplying the proceedings in this case we shall extend him the benefit of the doubt until such time as we are sure that he had adopted and added to petitioner’s positions we believe that we can safely say that he did so as of date the date on which he filed the status report advising the court of the argument and petitioner’s failure to waive or withdraw his initial arguments mr lau declares that he spent hours working on the case after that date we are familiar with the procedural and factual history of this case and believe that hours was reasonably necessary for mr lau to do the work he described see 957_f2d_1513 9th cir we disagree with mr sulla that some of the hours in question are not excess hours because they are normal to any litigation petitioner’s position is totally without merit and this litigation should not have been continued minute after mr sulla familiarized himself with the facts we find that dollar_figure is a reasonable hourly charge for mr lau’s time and that he reasonably expended excess hours on this litigation the lodestar amount for mr lau’s time is dollar_figure respondent asks reimbursement for dollar_figure hours of mr hochman’s time at a rate of dollar_figure an hour mr hochman is mr lau’s supervisor he is an associate area_counsel in the office - - of chief_counsel in honolulu hawaii mr hochman has been practicing law since at least respondent asks reimbursement at a rate of dollar_figure an hour for mr hochman’s time mr sulla does not question the reasonableness of that rate all of the hours claimed for mr hochman were expended after mr sulla filed the status report we believe that dollar_figure hours was reasonably necessary for mr hochman to do the work he described we find that dollar_figure is a reasonable hourly charge for mr hochman’s time and that he reasonably expended dollar_figure excess hours on this litigation the lodestar amount for mr hochman’s time is dollar_figure the total lodestar amount for the time of mr lau and mr hochman is dollar_figure respondent has not itemized costs for travel expense photocopying or supplies used in preparing the cases respondent limits his request for costs to the total lodestar amount we shall require mr sulla to pay costs in that amount conclusion we find that dollar_figure is a reasonable amount for respondent’s excess attorney’s fees incurred by reason of mr sulla’s unreasonable and vexatious multiplication of these proceedings therefore we shall make the order to show cause absolute and order mr sulla personally to pay respondent dollar_figure pursuant to sec_6673 that he make payment by means of a certified check cashier’s check or money order in favor of the internal - -- revenue service that such payment be delivered to respondent’s counsel at the office_of_chief_counsel in honolulu hawaii not later than days from the date the order is served and that respondent report to the court if such payment is not timely received iv conclusion to reflect the foregoing an appropriate order will be issued and an order and decision will be entered
